Title: To James Madison from William Clark, 10 April 1811 (Abstract)
From: Clark, William
To: Madison, James


10 April 1811, St. Louis. Has frequently been asked by “small parties of Showonees resideing within this Territory” about assigning them a permanent tract of land where they might avoid disputes with their neighbors and “where the white people will not be permited to Sell them Spiritious Liquors.” His efforts to prevent liquor sales have been “without complete effect … in a Country like this, where nine out of ten of the Indian Traders have no respect for our Laws.” Part of the Shawnee and Delaware nations have a claim under the Spanish government to a large tract on the Mississippi, about halfway between St. Louis and the mouth of the Ohio. Several white families have “settled promiscuously on those lands, as the unappropriated land of the United States,” which has caused discontent among the Indians who want either confirmation of their possession or the assignment of another tract “out Side of the Settlements.” Encloses an address from a band of about forty Shawnee families residing near the Missouri on a branch of the Meramec River. “They request a License of Three Miles Squar including their Towns, with promission to raise and Sell the Lead Ore.” They are “a peaceable and well disposed people.”
